Citation Nr: 1516186	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  08-33 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia



THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill).



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 until April 1990.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the VA Education Center at the RO in Atlanta, Georgia.

In September 2009, the Board denied this appeal, and the Veteran appealed that denial to the Court of Appeals for Veterans Claims (Court).  In March 2013, the Court issued a Memorandum Decision that affirmed the Board's decision.  That decision was appealed to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and, in August 2014, the Federal Circuit vacated the Court's decision and remanded the matter.  See Martin v. McDonald, 761 F.3d 1366 (Fed. Cir. 2014).  In October 2014, in accordance with the Federal Circuit's decision, the Court issued a Memorandum Decision that vacated the Board's decision and remanded the matter for further proceedings and fact-finding.  


FINDINGS OF FACT

1.  The Veteran served on active duty from January 7, 1988 until April 27, 1990 and was separated due to alcohol rehabilitation failure.  

2.  The Veteran did not serve at least three years of continuous active duty in the service, and his obligated period of active duty was not less than three years.  

3.  The Veteran was not discharged or released from active duty on the basis of a service-connected disability; for a pre-existing medical condition not characterized as a disability; for hardship; for the convenience of the Government after completing 20 months of a less than 3-year enlistment or 30 months of a 3-year enlistment, or as a result of a reduction in force; or, for a physical or mental condition not characterized as a disability and did not result form the Veteran's own willful misconduct, but interfered with his duty.  
CONCLUSION OF LAW

The Veteran has not met the basic eligibility criteria for entitlement to educational assistance under Chapter 30, Title 38, United States Code.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. § 21.7042 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, VCAA duty to notify and assist is not required because the issue presented is one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) aff'd, 281 F. 3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also VAOPGCPREC 5-2004 (June 23, 2004).

Analysis

Under 38 U.S.C.A. § 3011 (a)(1)(A) (West 2002) and 38 C.F.R. § 21.7042(a)(1) (2014), eligibility may be established when an individual first entered into active duty as a member of the Armed Forces after June 30, 1985.  The individual also must demonstrate that he or she served at least three years of continuous active duty, or at least two years if the individual's initial period of active duty is less than three years.  38 U.S.C.A. § 3011 (a)(1)(A)(i); 38 C.F.R. § 21.7042(a)(2).

The evidence of record indicated that the Veteran first entered into active duty on January 7, 1988.  Therefore, he has met the first requirement of 38 U.S.C.A. § 3011 and 38 C.F.R. § 21.7042.  But the Veteran has failed to satisfy the second requirement, as the evidence shows he did not serve for three years of continuous active duty, nor was his initial obligated period of active duty less than three years.  Based on his discharge date of April 27, 1990, the Board calculates that he served nearly 2 years and 4 months of his enlistment.  As the time period is less than the three years of continuous service on active duty required by law, entitlement to Chapter 30 educational assistance benefits may not be granted.  

The Board notes that an individual who does not qualify for Chapter 30 benefits under the above provision may nevertheless be entitled if he was discharged or released from active duty for a service-connected disability, a pre-existing medical condition not characterized as a disability, hardship, the convenience of the Government after serving 30 months of a 3-year enlistment or 20 months of a less than 3-year enlistment, or as a result of a reduction in force, or, for a physical or mental condition not characterized as a disability and not due to willful misconduct but that did interfere with the individual's performance of duty, 38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(5).

The Veteran claims that he meets the criteria for the award of Chapter 30 educational benefits based on the last stated exception, for a physical or mental condition not characterized as a disability and not due to willful misconduct but that did interfere with the individual's performance of duty.  38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(5).

Personnel records indicate that the Veteran had a mental health evaluation in August 1989 per the commander's request due to what he perceived as unequal treatment.  The psychologist noted that the Veteran stated that he is wasting his time in the Army and is going to get out.  He stated that "if I have to I'll show up on the blotter every weekend until my commander gets tired of it and lets me out".  The examiner indicated that the Veteran exhibits a number of grandiose ideas and has limited insight into his behavior and how it may affect other people.  The examiner found his judgment is poor and he has a tendency to carry a grudge.  The examiner reported that he has the potential to act out impulsively and doesn't appear to be concerned about the ethics of his behavior.  He asserted that the Veteran's conscience does not seem to be well developed.  

The examiner found that the diagnoses most appropriate for the Veteran is alcohol dependence and personality disorder not otherwise specified, mixed with narcissistic and immature features.  The examiner opined that the alcohol problem could be treated in the Army, however the personality disorder is a long standing pattern of behavior and not amendable to short term therapy.  He concluded that a personality disorder diagnosis supports an administrative separation.  

Further, the examiner stated that the Veteran's profile remained S-1 and he was worldwide qualified.  The examiner recommended the Veteran be returned to duty and asserted that he is aware of the difference between right and wrong and is able to adhere to the right.  The examiner asserted that the Veteran should be held strictly accountable for his behavior and the commander may want to evaluate him for administrative separation.

Personnel records show that a memorandum was drafted in April 1990 to the Veteran's commander to request his separation from service.  The request for separation was for alcohol abuse based under the provisions of Army Regulation (AR) 635-200, Chapter 9, paragraph 9-2.  The memorandum notes that based on the Alcohol and Drug Abuse Prevention and Control Program (ADAPCP) Client Progress Report and personal consultations with the rehabilitative personnel, it was determined that further rehabilitative efforts were not practical.  The report indicated that the Veteran is an ADAPCP rehabilitative failure.  The memorandum also notes the Veteran's record of disciplinary action.  The record shows the Veteran was disciplined for disobeying lawful order, sleeping on post, and dereliction of duty.  

The Veteran received notice of his discharge from service under the provisions of AR 635-200 (Personnel Separations) which provides, in Chapter 9, that a Solider who is enrolled in the ADAPCP may be separated because of inability or refusal to participate in, cooperate in, or successfully complete such a program..  His DD Form 215 shows that he was discharged for alcohol rehabilitation failure.  

In May 2008, the Veteran requested reconsideration of the Army Board for Correction of Military Records (ABCMR) January 2008 decision to deny his request to change the reason for his discharge from alcohol rehabilitation failure to medical.  The Veteran argued that his records contain no disciplinary actions to support the diagnosis of alcohol dependence contained in the April 1990 memorandum or that he lacked motivation to abstain from alcohol and to change his behavior to maintain sobriety.  The ABCMR responded that the memorandum reported a synopsis of rehabilitation activities in the Veteran's case.  The ABCMR stated that according to the synopsis the Veteran was enrolled in the ADAPCP as a command referral in August 1989 for alcohol.  The Veteran's treatment consisted of medical evaluation and abstinence from all mood and mind altering chemicals.  The Veteran was disenrolled for lack of motivation of abstinence and change of behavior to maintain sobriety.  The ABCMR noted AR 635-200 Chapter 9.  The ABCMR determined that the reason for the Veteran's discharge, alcohol rehabilitative failure, is correct.   

Having carefully reviewed the record, the Board concludes that the Veteran does not meet the cited criteria, including based on an exception, to establish basic eligibility for education benefits under Chapter 30, Title 38, United States Code.  As noted, the Veteran's DD Form 215 reflects that his separation was due to alcohol rehabilitation failure.  

In reaching this conclusion, the Board has considered the Veteran's contention that his physical or mental condition, not characterized as a disability and not due to willful misconduct, interfered with his performance of duty.  Under 38 C.F.R. § 3.1(n), willful misconduct is an act involving conscious wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  The record shows that the Veteran was disenrolled from the ADAPCP for lack of motivation of abstinence and change of behavior to maintain sobriety.  As stated above, AR 635-200 provides, in Chapter 9, that a Solider who is enrolled in the ADAPCP may be separated because of inability or refusal to participate in, cooperate in, or successfully complete such a program.  The record also notes the Veteran was disciplined for disobeying lawful order, sleeping on post, and dereliction of duty.  Furthermore, during the Veteran's mental health evaluation he indicated that he was wasting his time in the Army and he was going to get out.  He specifically stated that "if I have to I'll show up on the blotter every weekend until my commander gets tired of it and lets me out".  Based on the overwhelming evidence, the Board finds that the Veteran's willful misconduct and lack of motivation and discipline played the greatest part in the determination to separate him for alcohol rehabilitation failure. 

Thus, in light of the foregoing, the Veteran is not eligible for Chapter 30 benefits under 38 U.S.C.A. § 3011(a)(1)(B) as he was discharged for alcohol rehabilitation failure as opposed to a physical or mental condition, not characterized as a disability and not due to willful misconduct, interfered with his performance of duty.  None of the other exceptions appear to apply to the facts of this case.

The Board has carefully considered the contentions advanced by the Veteran.  The legal criteria governing eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code are, however, quite specific.  There is simply no legal basis to find the veteran eligible for educational assistance benefits under the Chapter 30, Title 38, United States Code.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Smith at 230 (2000).


ORDER

Eligibility for Chapter 30 educational assistance benefits is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


